Citation Nr: 0305919	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-05 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for emphysema, to include 
as due to tobacco use in service or nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from December 1953 to December 
1955.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  Effective June 9, 1998, the law was amended to preclude 
service connection for tobacco-related disabilities.

3.  The veteran's claim for service connection for emphysema 
was received at the RO in February 2001. 

4.  It is not shown that the veteran had a tobacco-related 
disability during service or to a compensable degree within 
one year after his separation from service.

5.  The veteran's current emphysema is not otherwise related 
to active service.


CONCLUSIONS OF LAW

1.  The claim of service connection for nicotine dependence 
or the residuals of smoking, on the basis of claimed tobacco 
use that began during active service, lacks legal merit or 
entitlement under the law.  38 U.S.C.A. § 1103 (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  Neither nicotine dependence nor the residuals of smoking, 
to include the respiratory disorder of emphysema, were 
incurred in or aggravated during service, nor may they be 
presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the August 
2001 rating decision, the February 2002 statement of the 
case, the July 2002 supplemental statement of the case, and 
in letters from the RO.  The RO also attempted to inform the 
veteran of which evidence he was to provide to VA and which 
evidence the RO would attempt to obtain on his behalf, as 
noted in correspondence dated in March 2001.  Additionally, 
the Board observes that the veteran submitted a signed 
statement in June 2001 indicating that he had read this 
correspondence, and that he was aware of the evidence VA 
needed to support his claim, what evidence VA would attempt 
to obtain, what evidence VA already had pertaining to his 
claim, and what evidence he needed to furnish in connection 
with his claim.  Further, the Board finds that the RO met its 
duty to assist by making satisfactory efforts to ensure that 
relevant evidence was associated with the claims file, noting 
that it contains service medical records and private 
treatment records.  As the veteran's private treatment 
records document his current diagnosis, a VA examination for 
the same was not necessary in this case. The veteran was also 
given the opportunity to testify at hearings on his appeal, 
which were held in July 2002 and December 2002.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 
38 U.S.C.A. § 1110.  Service connection may also be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show no complaints, 
symptoms, diagnosis or treatment for emphysema or any 
lung/respiratory problems.  There was a report of evaluation 
in light of the veteran's chest pain complaints in February 
1954, but this was attributed to early pericarditis.  His 
December 1955 discharge examination report listed only a 
normal evaluation for the lungs and chest.  There is also no 
record of treatment immediately after service.  In fact, the 
first recorded treatment for his current respiratory 
disability is documented in the claims file around July 1997, 
some 42 years after service.  Accordingly, evaluation of this 
claim under typical direct service connection principles 
results only in the Board's finding that the claim must be 
denied, as the veteran's current emphysema was not shown in 
service and has not been related to service by competent 
medical opinion.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Additionally, the veteran has claimed that his emphysema was 
caused by tobacco use in service.  He testified that he did 
not smoke prior to service, and that after he was drafted 
into service, he was encouraged to smoke cigarettes and was 
provided cigarettes in his c-rations.  He reported that he 
then developed a cigarette smoking habit that continued for 
years after service.  He noted that he was diagnosed with 
emphysema in approximately 1991, at which time he says that 
he was told that his emphysema was caused by cigarette 
smoking. 

Prior to the date of the veteran's claim, Congress changed 
the law regarding service connection claims for disabilities 
attributed to tobacco use.  On July 22, 1998, the President 
signed into law the "Internal Revenue Service Restructuring 
and Reform Act of 1998," Pub. L. No. 105-206, 112 Stat. 865.  
This law created a new statutory provision, 38 U.S.C.A. § 
1103, which reads as follows:

(a) Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval or air service for 
purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.

(b) Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death resulting from a disease or injury which 
is otherwise shown to have been incurred or aggravated in 
active military, naval or air service or which became 
manifest to the requisite degree of disability during any 
applicable presumptive period specified in section 1112 or 
1116 of this title.

38 U.S.C.A. § 1103.  This law applies to all claims filed 
after June 9, 1998.  See Pub. L. No. 105-206, 112 Stat. 865 
(July 22, 1998).

In February 2001, after the June 9, 1998, effective date of 
the new law applying 38 U.S.C.A. § 1103, the RO received the 
veteran's claims for service connection for emphysema.  He 
later stated in correspondence and testimony that his 
emphysema was caused by cigarette smoking that began during 
service.  In light of this change in the law, the Board finds 
that there is no legal basis for these benefits, as Congress 
has now prohibited the award of service connection for injury 
or disease resulting from the use of tobacco products in 
service.

The law is clear that a veteran's disability shall not be 
service-connected on the basis that it resulted from injury 
or disease attributable to the use of tobacco products during 
service.  See 38 U.S.C.A. § 1103(a).  Given that the law 
changed prior to the date of the veteran's claim, if the 
Board were to grant service connection for nicotine 
dependence or the residuals of smoking as caused by his 
tobacco use in service, it appears that such an action would 
be in direct conflict with the new law.  The Board is bound 
by the laws enacted by Congress, and in the present case 
there is simply no legal basis to award service connection 
for the claimed disabilities on the basis that they are 
linked to the use of tobacco during service.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or an appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

The service medical records are negative for any complaints, 
symptoms, diagnosis or treatment of a respiratory condition, 
breathing problems or emphysema, and there is no other 
competent medical evidence in the claims file of the 
development of any of these conditions during service.  The 
veteran as a lay person is not competent to offer a medical 
opinion concerning his physical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the veteran's claim must be denied under all 
possible theories of entitlement under VA law.  The Board has 
considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for emphysema, to include as due to 
tobacco use in service or nicotine dependence, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

